DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 02/11/2022. 
Claims 1-20 are pending in this application, with claims 1,11 and 16 being independent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US11283680B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-16 of Patent No. US11283680B2 incorporates all the limitations of the claims 1-20 of instant application.
	
Instant Application 17/670036
Patent No.                 US11283680B2
Claim 1, A computer-implemented method comprising: determining, by at least one processor, a hit count for a concrete level rule implemented on a node; identifying one or more components from a logical model, wherein the one or more components are associated with the concrete level rule; attributing the hit count for the concrete level rule to each of the one or more components; determining one or more ternary content-addressable memory (TCAM) entries associated with the one or more components; calculating a number of stale TCAM entries; and generating a report, based at least in part on the number of stale TCAM entries, identifying a removal candidate of the one or more components.
Claim 1, A computer-implemented method comprising: determining, by at least one processor, a hit count for a concrete level rule implemented on a node of a network, wherein the concrete level rule was rendered from a logical model and at least controls a flow of data at the node;
identifying one or more components of the network from the logical model, wherein the one or more components of the logical model specify a logical intent for the node;
attributing the hit count for the concrete level rule to each of the one or more components; determining a number of hardware level entries associated with the one or more components, wherein the number of hardware level entries comprises one or more TCAM entries; calculating a number of stale TCAM entries based on a number of TCAM entries not found in a set of reference rule identifiers; generating a report including the one or more components, the hit count, the number of hardware level entries, the number of stale TCAM entries, and a recommendation, the recommendation identifying a removal candidate of the one or more components for removal from a network configuration based at least on the hit count and the number of hardware level entries or stale TCAM entries; and removing the removal candidate from the network configuration.
Claim 2, The computer-implemented method of claim 1, further comprising: identifying the concrete level rule implemented on the node by querying the node for rule identifiers for the concrete level rule.
Claim 2, The computer-implemented method of claim 1, further comprising:
identifying the concrete level rule implemented on the node by querying the node for rule identifiers for the concrete level rule.
Claim 3, The computer-implemented method of claim 1, further comprising: identifying a logical level intent associated with the concrete level rule, the logical level intent associated with the one or more components.
Claim 3, The computer-implemented method of claim 1, further comprising:
identifying a logical level intent associated with the concrete level rule, the logical level intent associated with the one or more components.
Claim 4, The computer-implemented method of claim 1, further comprising: determining, by querying the node, a number of hardware level entries associated with one or more logical level components, wherein the number of hardware level entries comprises one or more TCAM entries.
Claim 1, wherein the number of hardware level entries comprises one or more TCAM entries. Claim 4, The computer-implemented method of claim 1, wherein the determining of the number of hardware level entries comprises querying the node for the number of hardware level entries associated with the concrete level rule.
Claim 5, The computer-implemented method of claim 1, wherein the determining of the hit count for the concrete level rule comprises querying the node for the hit count for the concrete level rule.
Claim 5, The computer-implemented method of claim 1, wherein the determining of the hit count for the concrete level rule comprises querying the node for the hit count for the concrete level rule.
Claim 6, The computer-implemented method of claim 1, wherein the determining of the hit count for the concrete level rule comprises querying a network controller for the hit count for the concrete level rule.
Claim 6, The computer-implemented method of claim 1, wherein the determining of the hit count for the concrete level rule comprises querying a network controller for the hit count for the concrete level rule.
Claim 7, The computer-implemented method of claim 1, wherein the concrete level rule comprises an access control rule.
Claim 7, The computer-implemented method of claim 1, wherein the concrete level rule comprises an access control (actrl) rule.
Claim 8, The computer-implemented method of claim 1, wherein the one or more components comprise an endpoint and a protocol.
Claim 8, The computer-implemented method of claim 1, wherein the one or more components comprise an endpoint and a protocol.
Claim 9, The computer-implemented method of claim 1, wherein, the one or more components include one or more contracts, and the removal candidate is an identified one of the one or more contracts with no hits and most entries.
Claim 9, The computer-implemented method of claim 1, wherein, the one or more components include one or more contracts, and the removal candidate is an identified one of the one or more contracts with no hits and most entries.
Claim 10, The computer-implemented method of claim 1, wherein the node is a leaf node.
Claim 10, The computer-implemented method of claim 1, wherein the node is a leaf node.
Claim 11, A system comprising: one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to: determine a hit count for a concrete level rule implemented on a node; identify one or more components from a logical model, wherein the one or more components are associated with the concrete level rule; attribute the hit count for the concrete level rule to each of the one or more components; determine one or more ternary content-addressable memory (TCAM) entries associated with the one or more components; calculate a number of stale TCAM entries; and generate a report, based at least in part on the number of stale TCAM entries, identifying a removal candidate of the one or more components.
Claim 11, A system comprising: one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to: determine a hit count for a concrete level rule implemented on a node of a network, wherein the concrete level rule was rendered from a logical model and at least controls a flow of data at the node;
identify one or more logical level components of the network from the logical model, wherein the one or more components of the logical model specify a logical intent for the node;
attribute the hit count for the concrete level rule to each of the one or more logical level components;
determine a number of hardware level entries associated with the one or more logical level components, wherein the number of hardware level entries comprises one or more TCAM entries;
calculate a number of stale TCAM entries based on a number of TCAM entries not found in a set of reference rule identifiers;
provide a report including at least one logical level component in the one or more logical level components, the hit count attributed, the number of hardware level entries, the number of stale TCAM entries, and a recommendation, the recommendation identifying the at least one logical level component as a removal candidate of the one or more components for removal from a network configuration based at least on the hit count and the number of hardware level entries or stale TCAM entries; and
remove the removal candidate from the network configuration.
Claim 12, The system of claim 11, further comprising instructions, which when executed by the one or more processors, cause the system to: identify the concrete level rule implemented on the node by querying the node for rule identifiers for the concrete level rule.
Claim 14, The system of claim 11, wherein the instructions further cause the system to identify the concrete level rule by querying a leaf node for rule identifiers for the concrete level rule.
Claim 13, The system of claim 11, further comprising instructions, which when executed by the one or more processors, cause the system to: identify a logical level intent associated with the concrete level rule, the logical level intent associated with the one or more components.
Claim 15, The system of claim 11, wherein the instructions further cause the system to identify a logical level intent associated with the concrete level rule, wherein the logical level intent is associated with the one or more logical level components.
Claim 14, The system of claim 11, wherein the one or more components comprise an endpoint and a protocol.
Claim 8, wherein the one or more components comprise an endpoint and a protocol.
Claim 15, The system of claim 11, wherein, the one or more components include one or more contracts, and the removal candidate is an identified one of the one or more contracts with no hits and most entries.
Claim 12, The system of claim 11, wherein the at least one logical level component is associated with a lowest hit count of the one or more logical level components. Claim 13, The system of claim 12, wherein,
the at least one logical level component is a contract with no hits and most entries relative to other contracts, and
the removal candidate is the contract.
Claim 16, At least one non-transitory computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to: determine a hit count for a concrete level rule implemented on a node; identify one or more components from a logical model, wherein the one or more components are associated with the concrete level rule; attribute the hit count for the concrete level rule to each of the one or more components; determine one or more ternary content-addressable memory (TCAM) entries associated with the one or more components; calculate a number of stale TCAM entries; and generate a report, based at least in part on the number of stale TCAM entries, identifying a removal candidate of the one or more components.
Claim 16, A non-transitory computer-readable storage medium comprising instructions which, when executed by one or more processors, cause the one or more processors to:
determine a hit count for a concrete level rule implemented on a node of a network, wherein the concrete level rule was rendered from a logical model and at least controls a flow of data at the node;
identify one or more network contracts associated with the concrete level rule;
attribute the hit count to the each of one or more network contracts;
determine a number of hardware level entries associated with the one or more network contracts, wherein the number of hardware level entries comprises one or more TCAM entries; calculate a number of stale TCAM entries based on a number of TCAM entries not found in a set of reference rule identifiers;
generate a report including the one or more network contracts, the hit count, the number of hardware level entries, the number of stale TCAM entries, and a recommendation, the recommendation identifying a removal candidate of the one or more contracts for removal from a network configuration based at least on the hit count and the number of hardware level entries or stale TCAM entries; and
remove the removal candidate from the network configuration.
Claim 17, The at least one non-transitory computer-readable storage medium of claim 16, further comprising instructions, which when executed by the one or more processors, cause the one or more processors to: identify the concrete level rule implemented on the node by querying the node for rule identifiers for the concrete level rule.
Claim 2, identifying the concrete level rule implemented on the node by querying the node for rule identifiers for the concrete level rule.
Claim 18, The at least one non-transitory computer-readable storage medium of claim 16, further comprising instructions, which when executed by the one or more processors, cause the one or more processors to: identify a logical level intent associated with the concrete level rule, the logical level intent associated with the one or more components.
Claim 3, identifying a logical level intent associated with the concrete level rule, the logical level intent associated with the one or more components.
Claim 19, The at least one non-transitory computer-readable storage medium of claim 16, wherein the one or more components comprise an endpoint and a protocol.
Claim 8, wherein the one or more components comprise an endpoint and a protocol.
Claim 20, The at least one non-transitory computer-readable storage medium of claim 16, wherein, the one or more components include one or more contracts, and the removal candidate is an identified one of the one or more contracts with no hits and most entries.
Claim 9, wherein, the one or more components include one or more contracts, and
the removal candidate is an identified one of the one or more contracts with no hits and most entries.


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of Patent US111283680B2 issued to Kompella contains every element of claims 1-20 of the instant application except for the bolded limitations as seen in the above table. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1,11 and 16, the phrase “a number of stale TCAM entries” is unclear as to what it refers and there is no clear explanation of the term “stale”.
Claim 16 recites the limitation "the one or more processors" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.

Claims 2-10 are rejected based upon claim dependency to claim 1.
Claims 12-15 are rejected based upon claim dependency to claim 11.

Claims 17-20 are rejected based upon claim dependency to claim 16.
	
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under the nonstatutory double patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Claims 1,11,16 and its dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “determining the number of stale TCAM entries for a component of logical model associated with a concrete level rule and generating a report with a removal component candidate based on the number of TCAM entries” in a timely manner in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claim is allowed on behalf of above-discussed reasons. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Consequently, the disclosed independent claims 11 and 16 allowed on behalf of above-discussed reasons. Since the disclosed dependent claims 12-15 and 17-20 are dependent on independent claims 11 and 16 respectively, therefore they are also patentable accordingly.

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2015/0229565 to Ravipati (Fig.3 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2011/0276752 to Kishore (Fig.8 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415